DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 18, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on May 18, 2021 has been entered.  Claims 1-15 and 17-20 have been amended.  As such, Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,931,355 to Radwanski et al. (“Radwanski”).
See, e.g., Abstract, entire document.  Radwanski teaches that the coform fabric can include both pulp fibers and continuous filaments.  Column 5, lines 3-36.  With respect to fiber being dispersed throughout the spunbond fibers, Radwanski discloses that meltbown fibers, pulp fibers, and continuous fibers can be co-deposited to provide a substantially homogenous admixture of materials, which is subjected to hydroentanglement.  Column 5, lines 29-36. Radwanski teaches that the coform fabric can be hydraulically entangled with spunbonded monocomponent fibers, such as polypropylene fibers.  Column 8, lines 40-47.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include monocomponent spunbonded filaments in the coform fabric disclosed by Radwanski because Radwanski suggests that more than one of the pulp fibers and continuous filaments can be combined with the meltblown fibers to form a nonwoven coform structure.  With regard to Claims 3 and 18, Radwanski teaches the pulp can be wood pulp.  Column 6, line 37.  With regard to Claim 4, Radwanski teaches that the pulp fibers can be Northern softwood kraft pulp fibers.  Column 6, line 48.  With regard to Claims 5-7 and 19, the spunbonded polypropylene filaments, column 7, lines 1-4, further satisfy the limitations of a plurality of filaments of a thermoplastic polymer.  With regard to Claim 10, Radwanski discloses the filaments can be present as a surface layer.  Figure 4 and column 9, lines 51-60.  With regard to Claim 15, Radwanski discloses the fibrous structure can be wound into a roll.  Figure 1 and column 8, lines 36-39.  

Claims 8, 9, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radwanski in view of U.S. Patent No. 7,041,369 to Mackey et al. (“Mackey”).
See, e.g., Abstract, entire document.  Mackey teaches that starch can be processed to produce useful fibers or filaments.  Column 3, lines 40-44.  Mackey teaches that such fibers can be combined with wood pulp and find use in sanitary products, such as diapers, feminine pads, and incontinence articles.  Column 15, lines 11-40.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include starch filaments in the invention of Radwanski in order to increase the natural feel of the product and render it useful in a sanitary tissue produce, as shown to be well known in the advancement of nonwoven fabrics by Mackey.

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radwanski in view of U.S. Patent Application Publication No. 2005/0148264 to Varona et al. (“Varona”).
Radwanski does not disclose using a bi-modal pore volume distribution.  Varona is also related to fibrous structures useful in absorbent applications, such as wipes.  See, e.g., Abstract, paragraph [0002], entire document.  Varona teaches that a pore volume distribution, wherein one mode of a bi-modal distribution provides greater than about 2% of the total pore volume from pores having radii of less than 80 microns, can provide a configuration which creates a fluid reservoir for holding liquid, whereas larger pores transport liquid.  See paragraph [0007], Figure 3, and Example 1.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide greater than about 2% of the total pore volume in pores of radii less than 80 microns in the fibrous structure disclosed by Radwanski in order to provide an improved ability to hold pre-loaded fluid for use as a wet wipe, as shown to In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radwanski in view of U.S. Patent Application Publication No. 2007/0202766 to Ouellette et al. (“Ouellette”).
Radwanski does not disclose the absorbent structure has an absorbency greater than 5 g/g.  Oullette is also related to a wipe.  See, e.g., Abstract, entire document.  Ouellette teaches providing an absorbent capacity greater than 4 g/g.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide an absorbency greater than 5 g/g in order to provide the wipe with sufficient cleaning solution, as shown to be known by Ouellette.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive.
Applicant argues that Radwanski fails to teach a co-formed fibrous structure comprising monocomponent spunbond filaments and solid additives that are dispersed throughout the monocomponent spunbond filaments. The Examiner disagrees.  Radwanski discloses that meltbown fibers, pulp fibers, and continuous fibers, i.e. spunbond filaments, can all be co-deposited to provide a substantially homogenous admixture of materials.  Column 5, lines 29-

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  The claimed feature added via amendment with the submission of the RCE is a feature already disclosed by the primary reference and raised no new issue necessitating search or consideration.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789